DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
a.) water-soluble carrier material comprising sodium acetate trihydrate;

b.) 1.0 to 20 wt.% of at least one fragrance

c.) 0.1 to 20 wt.% inorganic rheology modifier comprising pyrogenic silicic acids; and

d.) 0.1 to 3 wt.% microfibrillated celluloses.

 in the reply filed on December 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 15 were withdrawn from consideration as being drawn to embodiments non-elected without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 6-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 claims 1-20 of copending Application No. 17/149,818;
claims 1-20 of copending Application No. 16/846,506;
claims 1-20 of copending Application No. 16/846,486;
claims 1-20 of copending Application No. 16/846,745;
claims 1-16 of copending Application No. 16/858,482;
claims 1-20 of copending Application No. 16/858,413;
claims 1-18 of copending Application No. 16/858,245;
claims 1-20 of copending Application No. 16/846,958; and
 claims 1-20 of copending Application No. 16/846,644.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications recites a solid, particulate compositions which may comprise sodium acetate trihydrate carrier material, as and fragrance. Dependent claims recite the additional presence of compounds which applicant states in the specification are textile-care compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,220,657 and claims 1-20 of U.S. Patent No. 11,214,761. Although the claims at issue are not each of these patents recites a solid, particulate compositions which may comprise sodium acetate trihydrate carrier material, as and fragrance. Dependent claims recite the additional presence of compounds which applicant states in the specification are textile-care compounds.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Asperen et al, US 6,387,861 in view of Christensen et al., US 2016/0222329 A1. The Van Asperen reference discloses a detergent tablet for fabric washing compacted from a particulate composition containing detergent active compounds, coated sodium percarbonate bleach and other detergent ingredients (abstract).  The tablets may comprise a water-soluble disintegrating agent which may be present at up to 60% of the formulation (col. 9, lines 48+). Sodium acetate trihydrate is disclosed as particularly preferred at col. 10, lines 35+. Perfume may be added (col. 4, lines 30+), and the perfumes are used in conjunction with solvents such as dipropylene glycol (col. 5, lines 61-64). Dipropylene glycol would modify the viscosity of the compositions. Determination of the perfuming-effective amount of perfume to add amounts to routine formulation. Regarding claim 7, note the presence of moisture, or free water, in the composition of Example 1 at col. 11. Note also the presence of a fluorescer, which is a dye. Regarding the presence of microencapsulated perfume is not disclosed, but the use of microencapsulated perfume to prolong perfume life over the laundering and wearing cycle is well known in the cleaning art, and determination of suitable amounts to use would amount to routine formulation.  Regarding claim 14, see col. 9, line 6. The process of making claims are drawn to simple melt blending. Addition of polymeric binding agents for compacting the compositions into tablets is disclosed at col. 9, lines 11+. Addition of pyrogenic silica is not disclosed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761